
	
		V
		111th CONGRESS
		1st Session
		H. R. 359
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Geert Botzen.
	
	
		1.Permanent resident status for
			 Geert Botzen
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act, Geert Botzen shall be eligible for
			 issuance of an immigrant visa or for adjustment of status to that of an alien
			 lawfully admitted for permanent residence upon filing an application for
			 issuance of an immigrant visa under section 204 of such Act or for adjustment
			 of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Geert Botzen enters the United States before the filing
			 deadline specified in subsection (c), and is not inadmissible under paragraph
			 (2) or (3) of section 212(a) of the Immigration and Nationality Act, he shall
			 be considered to have entered and remained lawfully and shall be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality Act
			 as of the date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon the granting of an immigrant visa or
			 permanent residence to Geert Botzen, the Secretary of State shall instruct the
			 proper officer to reduce by 1, during the current or next following fiscal
			 year, the total number of immigrant visas that are made available to natives of
			 the country of the alien’s birth under section 203(a) of the Immigration and
			 Nationality Act or, if applicable, the total number of immigrant visas that are
			 made available to natives of the country of the alien’s birth under section
			 202(e) of such Act.
			
